UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LYNDA G. DODD,

                                        Plaintiff,                      17 Civ. 9932 (PAE)
                        -v-
                                                                              ORDER
 CITY UNIVERSITY OF NEW YORK,
 VINCENT BOUDREAU, BRUCE CRONIN,
 and JOHN KRINSKY,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        A final pretrial conference is scheduled in this case for June 1, 2021, at 2:00 p.m. In light

of improving public-health conditions and the importance of the conference to this matter, that

conference will now be held in-person, in Courtroom 1305 at the Thurgood Marshall U.S.

Courthouse, 40 Centre Street, New York, New York 10007, on the same date and at the same

time. In advance of that conference, all participants are directed promptly to review the District’s

COVID-19 protocols for courthouse entry, which are available online at https://www.nysd.uscourts

.gov/covid-19-coronavirus, to ensure that they will be able to gain entry to the courthouse next

week.

        SO ORDERED.


                                                            PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: May 25, 2021
       New York, New York
